

  Exhibit 10.1
 

FIRST AMENDMENT TO CREDIT AGREEMENT


This FIRST Amendment to Credit Agreement (the "Amendment") is made and entered
into as of April 22, 2011, by and between BANK OF THE WEST (the ”Bank”) and
MICREL, INCORPORATED (the "Borrower") with respect to the following:


This Amendment shall be deemed to be a part of and subject to that certain
Credit Agreement dated as of May 7, 2009, as it may be amended from time to
time, and any and all addenda and riders thereto (collectively the "Agreement").
Unless otherwise defined herein, all terms used in this Amendment shall have the
same meanings as in the Agreement. To the extent that any of the terms or
provisions of this Amendment conflict with those contained in the Agreement, the
terms and provisions contained herein shall control.


WHEREAS, the Borrower and the Bank mutually desire to extend and/or modify the
Agreement.


NOW THEREFORE, for value received and hereby acknowledged, the Borrower and the
Bank agree as follows:


1.
Modification of Expiration Date. The Expiration Date provided for in Section
1.1.17 shall be extended to April 30, 2013.



2.
Modification of The Line of Credit/Interest on Advances/Applicable Floating Rate
Advances. The margin percentage provided for in Section 2.1.4(ii) of the
Agreement, which is currently 1.25%, is hereby modified and amended to be 1.00%.



3.
Modification of The Line of Credit/Interest on Advances/LIBOR Advances. The
margin percentage provided for in Section 2.1.4(iii) of the Agreement, which is
currently 2.25%, is hereby modified and amended to be 2.00%.



4.
Modification of The Term Line of Credit/Repayment. The words “On the Expiration
Date” provided for in Section 2.4.3 of the Agreement, shall be modified and
amended to be “On April 30, 2011”.



5.
Condition Precedent. As a condition precedent to the effectiveness of this
Amendment, the Borrower shall pay to Bank all of the Bank’s out-of-pocket
expenses in connection with the preparation and negotiation of this Agreement.



6.
Representations and Warranties. The Borrower hereby reaffirms the
representations and warranties contained in the Agreement and represents that no
event, which with notice or lapse of time, could become an Event of Default, has
occurred or is continuing.



7.
Confirmation of Other Terms and Conditions of the Agreement. Except as
specifically provided in this Amendment, all other terms, conditions and
covenants of the Agreement unaffected by this Amendment shall remain unchanged
and shall continue in full force and effect and the Borrower hereby covenants
and agrees to perform and observe all terms, covenants and agreements provided
for in the Agreement, as hereby amended.



8.
Governing Law. This Amendment shall be governed and construed in accordance with
the laws of the State of California to which jurisdiction the parties hereto
hereby consent and submit.


 
 

--------------------------------------------------------------------------------

 

9.
Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.



IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the date first hereinabove written.




BANK:
BANK OF THE WEST
 
BY: /s/ Stuart Darby             
NAME: Stuart Darby, Vice President
 
BORROWER:
MICREL, INCORPORATED
 
BY: /s/ Raymond D. Zinn            
NAME: Raymond D. Zinn, President & CEO
 
BY: /s/ Ray Wallin                                                      
NAME: Ray Wallin, Vice President, Finance & CFO
 
ADDRESS:
2180 Fortune Drive
San Jose, CA 95131
 


